JUSTICE WELCH, concurring in part, dissenting in part: While I agree with the rest of the majority’s opinion, I must dissent from the reduction of the punitive damages for the reasons stated in my partial dissent in Stambaugh v. International Harvester Co. (1982), 106 Ill. App. 3d 1. As in that case, the majority here provides no reason to characterize the trial court’s assessment of punitive damages as improper, and in the absence of such doctrine, I believe we must presume that that assessment is correct.